Citation Nr: 0815540	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue was remanded by the Board after reopening in 
October 2004.  In its remand the Board asked the RO to 
attempt to obtain copies of all of the records from J.C. 
Olson, M.D. at Humana Lucerne Hospital in Orlando, Florida 
dated in 1985.  The Board specified that if the records were 
not obtained, the veteran should be notified of that fact and 
the efforts taken to obtain them.

The RO issued a letter to the veteran in November 2004 asking 
the veteran to complete an additional release in order to 
obtain the records in question.  The claims file already 
contained two releases signed by the veteran for the records 
in question.  Additionally, while the veteran did not include 
the specific street address of the medical facility, records 
were in the claims file from the same doctor dated January 
1986 which contained an address.  After the November 2004 
letter to the veteran no additional letter detailed attempts 
by the RO to obtain these records and, in fact, it does not 
appear that the RO did attempt to obtain the records in 
question.  The Board must remand the claim for failing to 
comply with its previous remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
records from J.C. Olson, M.D. at Humana 
Lucerne Hospital in Orlando, Florida, 
dated in 1985, per Stegall v. West, 11 
Vet. App. 268 (1998).  If the records 
sought are not obtained, the veteran 
should be notified of the records that 
were not obtained, provided information as 
to the efforts taken to obtain them, and 
describe any further action to be taken.

2.  Thereafter, the RO should readjudicate 
the claim and if it remains denied issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

